United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Lansing, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-422
Issued: July 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated September 29, 2008 finding that she had not
established an injury on August 20, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty on August 20, 2008.
FACTUAL HISTORY
On August 22, 2008 appellant, then a 31-year-old aircraft electrician, filed a traumatic
injury claim alleging that she slipped and fell while stepping down from a crew entry ladder in
the performance of duty on August 20, 2008. She noted that she sustained muscle soreness in
her hip and lower back as well as a sore rib cage and neck. The claim form included a witness’
statement substantiating appellant’s description of her employment incident.

In a letter dated August 27, 2008, the Office requested additional factual and medical
evidence in support of appellant’s claim. It allowed 30 days for a response.
By decision dated September 29, 2008, the Office denied appellant’s claim finding that
there was no medical evidence establishing a diagnosis that could be connected to her accepted
employment incident.1
LEGAL PRECEDENT
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.2 In order to
determine whether an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred. The second component is whether the employment
incident caused a personal injury. Causal relationship is a medical question that can generally be
resolved only by rationalized medical opinion evidence.3
ANALYSIS
Appellant submitted a claim form in support of an injury occurring on August 20, 2008.
She described the employment incident and included a witness’ statement substantiating her
description of her fall from a ladder in the performance of duty. The Office requested additional
factual and medical evidence in support of appellant’s claim on August 27, 2008 and allowed 30
days for a response. Appellant did not respond to the Office’s request within the allotted 30-day
period. By decision dated September 28, 2008, the Office denied the claim on the grounds that
she failed to establish a prima facie claim for a traumatic injury as she submitted no medical
evidence.
In this case, appellant failed to meet her burden of proof to establish that the accepted
employment incident caused a medical condition. While she described the incident that she
believed caused a medical condition, in order to establish her claim that she sustained an
employment-related injury, she must also submit rationalized medical evidence which explains
how her condition was caused or aggravated by the employment incident. Appellant submitted
no medical evidence.

1

Following the Office’s September 29, 2008 decision, appellant submitted additional evidence. As the Office did
not consider this evidence in reaching a final decision, the Board may not consider the evidence for the first time on
appeal. 20 C.F.R. § 501.2(c).
2

20 C.F.R. § 10.5(ee).

3

Steven S. Saleh, 55 ECAB 169, 171-172 (2003).

2

With her appeal to the Board, appellant described the course of her treatment and noted
that a CA-16 form had been issued. She also submitted several medical reports. There is no
indication that any of this medical evidence was ever submitted to the Office prior to issuance of
its September 28, 2008 decision. The Board cannot consider this evidence for the first time on
appeal, because its review is limited to the evidence of record which was before the Office at the
time of its final merit decision.4 Appellant may forward this evidence to the Office with a
request for reconsideration.5
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an injury in the performance of duty on August 20, 2008.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 501.2(c).

5

See 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605-10.610; James A. Castagno, 53 ECAB 782 (2002).

3

